

114 HR 4133 IH: Caribbean Basin Security Initiative Authorization Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4133IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Espaillat (for himself, Mr. Green of Tennessee, Mr. Meeks, Mr. McCaul, and Mr. Sires) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize appropriations for the Caribbean Basin Security Initiative, enhance the United States-Caribbean security partnership, prioritize disaster resilience, and for other purposes.1.Short titleThis Act may be cited as the Caribbean Basin Security Initiative Authorization Act.2.Authorization of appropriations for the Caribbean Basin Security Initiative(a)AuthorizationThere is authorized to be appropriated $74,800,000 for each of fiscal years 2022 through 2026 to carry out the Caribbean Basin Security Initiative to achieve the purposes described in subsection (b).(b)PurposesThe purposes described in this subsection are the following:(1)To promote citizen safety, security, and the rule of law in the Caribbean through increased strategic engagement with the governments of beneficiary countries and with elements of local civil society, including the private sector, in such countries.(2)To carry out the promotion of such safety, security, and the rule of law through efforts including the following:(A)Capacity building for law enforcement and military units, including professionalization, anti-corruption and human rights training, vetting, and community-based policing.(B)Maritime and aerial security cooperation, including assistance to strengthen Caribbean maritime and aerial interdiction operations capability and the provision of support systems and equipment, training, and maintenance.(C)Border and port security cooperation, including support to strengthen capacity for screening and to intercept narcotics, weapons, bulk cash, and other contraband at airports and seaports.(D)Support for justice sector reform and strengthening of the rule of law, including capacity building for prosecutors, judges, and other justice officials, and support to increase the efficacy of criminal courts.(E)Cybersecurity and cybercrime cooperation, including capacity-building and support for cybersecurity systems.(F)Countering transnational criminal organizations and local gang activity, including capacity-building, equipment, and support for operations targeting the finances and illegal activities of transnational criminal networks and local gangs such as their recruitment of at-risk youth, and the provision of assistance to populations vulnerable to being victims of extortion and crime by criminal networks.(G)Strengthening special prosecutorial offices and providing technical assistance to combat corruption, money laundering, financial crimes, extortion, and human rights crimes, and conduct asset forfeitures and criminal analysis.(H)Strengthening the ability of the security sector to respond to and become more resilient in the face of natural disasters, including by carrying out training exercises to ensure critical infrastructure and ports are able to come back online rapidly following disasters and providing preparedness training to police and first responders.(I)Supporting training for civilian police and appropriate security services in criminal investigations, best practices for citizen security, and the protection of human rights.(J)Improving community and law enforcement cooperation to improve effectiveness and professionalism of police and increase mutual trust.(K)Increasing economic opportunities for at-risk youth and vulnerable populations, including workforce development training and remedial education programs for at-risk youth.(L)Improving juvenile justice sectors through regulatory reforms, separating youth from traditional prison systems, and improving support and services in juvenile detention centers.(3)To prioritize efforts to combat corruption and include anti-corruption components to programs, including by—(A)strengthening national justice systems and attorneys general and supporting independent media and investigative reporting;(B)supporting multilateral anti-corruption mechanisms; and(C)encouraging cooperative agreements between the Department of State, other relevant Federal departments and agencies, and the attorneys general of relevant countries to fight corruption in the Caribbean.(4)To promote the rule of law in the Caribbean and counter malign influence from authoritarian regimes, including China and Russia, by:(A)Monitoring security assistance from authoritarian regimes and taking steps necessary to ensure that this assistance does not undermine or jeopardize U.S. security assistance.(B)Evaluating and, as appropriate, restricting United States involvement in investment and infrastructure projects financed by authoritarian regimes that might obstruct or otherwise impact United States security assistance to beneficiary countries.(C)Monitoring and restricting equipment and support from high risk vendors for telecommunications infrastructure in beneficiary countries.(D)Countering disinformation by promoting transparency and accountability from beneficiary countries.(E)Eliminating corruption linked to investment and infrastructure facilitated by authoritarian regimes through support for investment screening, competitive tendering and bidding processes, the implementation of investment law, and contractual transparency.(5)To promote strategic engagement with the governments of beneficiary countries through effective branding and messaging of United States assistance and security cooperation, including by developing a public diplomacy strategy for educating citizens of beneficiary countries about United States assistance and security cooperation programs and benefits.3.Strategy to improve disaster resilience(a)PrioritizationDuring the 5-year period beginning on the date of the enactment of this Act, the Secretary of State shall, in consultation with the Administrator of the United States Agency for International Development and the President and Chief Executive Officer of the Inter-American Foundation, prioritize efforts to increase disaster response and resilience by carrying out programs in beneficiary countries for the following purposes:(1)Encouraging coordination between beneficiary countries and relevant Federal departments and agencies to provide expertise and information sharing.(2)Supporting sharing of best practices on disaster resilience including constructing resilient infrastructure and rebuilding after natural disasters.(3)Improving rapid-response mechanisms and cross-government organizational preparedness for natural disasters.(b)StrategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in coordination with the Administrator of the United States Agency for International Development and in consultation with the President and Chief Economic Officer of the Inter-American Foundation, submit to the appropriate congressional committees a strategy that incorporates specific, measurable benchmarks to achieve the purposes described in subsection (a) and to inform citizens of beneficiary countries about the extent and benefits of United States assistance to such countries. In developing such strategy, the Secretary of State shall also consult with nongovernmental organizations in beneficiary countries and in the United States.(c)Annual progress updateThe Secretary, in coordination with the Administrator, shall annually submit to the appropriate congressional committees a written description of the progress made as of the date of such submission in meeting the benchmarks included in the strategy submitted pursuant to subsection (b).4.Monitoring and reporting requirementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees an implementation plan that includes a timeline and stated objectives for actions to be taken with respect to the Caribbean Basin Security Initiative. The plan shall also include the following elements:(1)A multi-year strategy with a timeline, overview of objectives, and anticipated outcomes for the region and for each beneficiary country, with respect to each program area described in section 2.(2)Specific, measurable benchmarks to track the progress of the Initiative towards accomplishing the outcomes described pursuant to paragraph (1).(3)A plan for the delineation of the roles to be carried out by the Department of State, the United States Agency for International Development, the Department of Justice, the Department of Defense, and any other Federal department or agency in carrying out the Initiative, to prevent overlap and unintended competition between activities and resources.(4)A plan to coordinate and track all activities carried out under the Initiative between all relevant Federal departments and agencies, in accordance with the publication requirements described in section 4 of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c).(5)The results achieved during the previous year—(A)of monitoring and evaluation measures to track the progress of the Initiative in accomplishing the benchmarks included pursuant to paragraph (2); and(B)of the implementation of the strategy and plans described in paragraphs (1), (3), and (4).(6)A description of the process for co-locating Caribbean Basin Security Initiative projects funded by the United States Agency for International Development and the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State, to ensure that crime prevention funding and enforcement funding are used in the same localities as necessary.5.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(2)Beneficiary countriesThe term beneficiary countries means the beneficiary countries of the Caribbean Basin Security Initiative.